Citation Nr: 1544200	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  08-33 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for a right forearm disability.

4.  Entitlement to a rating in excess of 10 percent for right knee strain (right knee disability).

5.  Entitlement to a rating in excess of 20 percent for left patella chondromalacia, limitation of extension.

6.  Entitlement to a rating in excess of 10 percent for left patella chondromalacia, limitation of flexion.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected knee disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from May 1975 to February 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2008, September 2012, and May 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, a hearing before a decision review officer (DRO) was held.  In July 2015, a Travel Board hearing was held before the undersigned.  Transcripts from these hearings are associated with the record.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



REMAND

The Veteran alleges that he has COPD due to exposure to mold in service and from working in caves in service.  He testified that he has continued to have breathing problems since service.  Postservice treatment records show a current diagnosis of COPD.  On February 1986 separation examination, chest problems were noted.  Considering the above, the Board finds that the low threshold standard as to when an examination is necessary has been met.  A VA examination to secure a medical opinion as to the likely etiology of the Veteran's COPD is warranted.  

The Veteran also appears to be claiming either that he has sleeping problems directly due to service, or alternatively, that his sleeping problems are due to his service-connected knee disabilities.  His service treatment records note that in May 1978, the Veteran reported frequent trouble sleeping.  His postservice treatment records note treatment for and reports of insomnia.  Accordingly, an opinion as to whether the Veteran's insomnia/sleeping problems may be directly due to service is necessary.  Regarding whether his insomnia/sleeping problems may be due to his service-connected knees, opinions are of record indicating that the two are unrelated; however, there is no opinion as to whether the Veteran's insomnia may have been aggravated by his service-connected knees.  Such opinion should also be obtained on remand.

Additionally, the Veteran testified that he sought treatment in England from a civilian doctor for his COPD and insomnia.  In November 2012, he submitted an authorization for these records indicating that he received treatment for COPD and a sleep disorder in Warrington, England.  It does not appear that such records have been obtained.  On remand, the Veteran should be advised to submit any necessary information to assist in obtaining these records (including an updated authorization forms) and attempts to obtain the records should be made.

The Veteran contends that he injured his right forearm postservice due to a fall caused by his service-connected knee disabilities.  He currently suffers from residual nerve damage in his right arm.  On April 2011 VA examination, the examiner opined that the residual nerve damage was not due to his service-connected right knee strain because a strain usually does not cause a knee to collapse and because there was no right knee instability noted on examination.  In December 2011, a supplemental medical opinion was provided regarding whether his right forearm disability may be related to his service-connected left knee disability.  The opinion provider noted that the Veteran's left knee chondromalacia would not cause a knee collapse and further, that in 2007 MRIs, taken a year after the Veteran injured his arm, there was no evidence of any internal derangement (which would cause knees to lock or give out), degenerative joint disease, or any chondromalacia.  These opinions, while addressing the matter of whether the Veteran's right forearm disability may be caused by his service-connected knee disabilities, do not address whether the knee disabilities may have aggravated the right forearm disability.  Accordingly, a remand to obtain an addendum medical opinion is required.

Moreover, the Veteran contends that his knee disabilities have worsened since he was last examined by VA.  He testified that his knees give way (leading to falls), lock up, and have problems bending.  He reported constant pain, cracking and popping, and having to wear knee braces full time.  The Veteran was last examined by VA to assess the severity of his knees in April 2011 on general medical examination.  Considering the allegation of worsening, the Board finds that an updated medical examination is warranted.  Finally, the Veteran alleges that he is unable to work due to his service-connected knee disabilities.  Thus, on examination, the examiner should also proffer opinions regarding the functional impairment caused by the knee disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all updated or outstanding VA and/or private treatment records relevant to the disabilities on appeal, to specifically include treatment records regarding the claims for COPD and insomnia from a facility in Warrington, England.  The Veteran should be advised that he must assist in this process by submitting all necessary information for obtaining these records and completing all necessary authorizations.

2.  After completing directive #1, arrange for an examination of the Veteran to determine the nature and likely etiology of his COPD.  The Veteran's entire record should be reviewed by the examiner.  Following review of the record and examination of the Veteran, the examiner should respond to the following:

Is the Veteran's COPD at least as likely as not (a 50% or better probability) related to his service, to include notations of chest problems therein?

The examiner must explain the rationale for all opinions, to include discussion of the Veteran's contentions (regarding having COPD from being exposed to mold in service and/or from working in caves in service).

3.  After completing directive #1, arrange for an examination of the Veteran to determine the existence, nature, and likely etiology of any insomnia/sleeping problems diagnosed during the pendency of the appeal.  The Veteran's entire record should be reviewed by the examiner.  Following review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Is the Veteran diagnosed with insomnia/another sleeping disorder?  The examiner should comment on postservice treatment records noting reports of insomnia.

(b)  As to any insomnia/sleeping disorder diagnosed, is it at least as likely as not (a 50% or greater probability) that such is related to the Veteran's service, to include the report of frequent trouble sleeping therein?

(c)  If the insomnia/sleeping disorder is found to be directly unrelated to the Veteran's service, is it at least as likely as not (a 50% or greater probability) that it was caused or aggravated by his service-connected knee disabilities?

The examiner must explain the rationale for all opinions.  

4.  After completing directive #1, arrange for a supplementary medical opinion (with an examination only if deemed necessary by the opinion provider) by an appropriate provider to determine whether the Veteran's service-connected knee disabilities may have aggravated his right forearm disability (diagnosed as residual nerve damage).  The Veteran's entire record should be reviewed by the examiner.  Following review of the record, the opinion provider should respond to the following:

Is it at least as likely as not (a 50% or greater probability) that the Veteran's right forearm residual nerve damage was aggravated by his service-connected knee disabilities?

The opinion provider must explain the rationale for all opinions.

5.  After completing directive #1,  schedule the Veteran for an appropriate examination regarding his right and left knee disabilities.  The examiner should discuss the current severity of these disabilities and address the functional limitation caused by his knees.  The record, to include this remand, must be made available to and reviewed by the examiner.

In proffering an opinion regarding the functional impairment caused by the Veteran's knee disabilities, the examiner should specifically discuss the impact the disabilities have on the Veteran's ability to engage in substantially gainful employment, consistent with his education and training.  The examiner is advised that the Veteran has reported working as a cryptologist and an electronic mechanic and indicated that he last worked in April 2006.  He testified that his knees are painful if he has to sit for extended periods of time.

The examiner must explain the rationale for all opinions.

6.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




